This is a suit brought by the Fraternal Order of Police, a Michigan nonprofit corporation, and Joseph Johnson Lodge No. 102 of the city of Lansing for the purpose of enjoining and restraining the members of the board of *Page 71 
police and fire commissioners of the city of Lansing from enforcing the following resolution adopted by the board in August, 1941:
"The men and discipline committee to whom was referred the matter of investigation of the Fraternal Order of Police wish to make the following report, after interviewing the president of the organization:
"That no superior officer of the Lansing police department be allowed to become a member of the Fraternal Order of Police; that the membership be confined to members of the Lansing police department with the exceptions of the superior officers; and that inasmuch as the Fraternal Order of Police is an organization of policemen, that they refrain from taking into the order, so-called associate or honorary members.
"The committee makes these recommendations having in mind the welfare of both the organization and the police department, and with the convictions that this is departmental business."
The Fraternal Order of Police is a nonprofit corporation with several subordinate lodges within the State of Michigan. Its objects, as set forth in article 2 of the constitution of the national organization, are as follows:
"SECTION 1. This organization is formed for the purpose of promoting personal and efficient cooperation between the police officers in the cities of these various States to the end that the public may be better served in the consideration of law and law enforcement.
"SEC. 2. Advancing social, charitable and educational undertakings among police.
"SEC. 3. To more effectively combat crime by unity and concerted action in all matters pertaining to law enforcement.
"SEC. 4. To promote the advancement of crime prevention and detection. *Page 72 
"SEC. 5. The Fraternal Order of Police denounces disloyalty and our oath of obligation binds us to our allegiance to these United States.
"SEC. 6. The Fraternal Order of Police stands for justice to humanity and for its rights, safety and development. We believe in the equality of all before the law.
"SEC. 7. We advocate the rigid enactment and enforcement of civil service laws for the police of the various States and nation.
"SEC. 8. The Fraternal Order of Police advocates and will work for the establishment of pension funds for the various cities of these States and nation."
The local lodge acting under and by authority of the national organization has adopted a constitution and bylaws in harmony with the purposes outlined in the constitution of the national organization. The preamble of the constitution and bylaws of the Joseph Johnson Lodge No. 102 of Lansing, Michigan, reads as follows:
"The objects and purposes of this lodge are to promote those objects laid down in the constitution and bylaws of the Grand Lodge, Fraternal Order of Police; to instill and cultivate the spirit of loyalty, in its membership, to the city where they are employed, and the spirit of loyal cooperation with all police organizations throughout the land; to guide and assist all of its membership in the performance of their duties as a policeman; to encourage and instill in the membership a desire for knowledge in all lines that will contribute to better service to their city and citizens of this nation; to increase the joys and happiness of our fellow members; to teach and instill obedience and respect for all laws and ordinances; and to maintain a steadfast *Page 73 
resolution to guard the rights, liberties and welfare of all citizens."
Under the rules promulgated by the State organization, each local lodge may add to the membership of its lodge by taking in so-called associate members. Such members are private citizens who pay a fee for joining the lodge and who are given a small identification tag to be attached to their automobiles.
The defendants are members of the board of police and fire commissioners provided for by the Lansing city charter. The powers of this board, as defined in chapter 14 of the Lansing city charter, are as follows:
"SEC. 209. * * * Said board or a majority of them shall have full power to hear and determine all complaints against the chief of police or any other police officer or policeman of the city * * * and to remove any of them summarily or on conviction for insubordination, neglect of duty, or violation of any law of the State or city. * * *
"SEC. 211. The said board of police and fire commissioners, shall have power to appoint a chief of police, a captain of police, and such other officers and policemen with pay, and such number of policemen without pay, as the said board shall deem expedient; Provided, no greater number of policemen with pay, shall be appointed than shall be authorized by the city council, and the expenses therefor provided. * * *
"SEC. 212. Said board shall assume and exercise the entire control of the police force, except as provided in section 211. * * *
"SEC. 214. It shall be the duty of said board, and of the police force hereby constituted, at all times of the day and night, to preserve the public peace, to prevent crimes and arrest offenders." *Page 74 
The cause came on for trial on its merits, some evidence was heard, and the trial court filed an opinion which reads in part as follows:
"It is obvious that the board of police and fire commissioners reached the conclusion, no question being raised as to the good faith of the members in doing so, that it is preferable that the officers of the police department should not join the plaintiffs, or either of them, and that membership should be limited to members of the police department below the rank of sergeant. It cannot be said that such action is not within the scope of the authority granted by the charter of the city of Lansing, nor that it is arbitrary or unreasonable. Neither the plaintiffs nor the individuals concerned are deprived of any constitutional rights. Observance of the rule is incidental to membership in the police department."
The trial court dismissed plaintiffs' bill of complaint. Plaintiffs appeal.
It is obvious that the board of police and fire commissioners has no authority to regulate the internal affairs of the Fraternal Order of Police or its local lodge; nor has it the right and power to determine that private citizens may not affiliate with the order. This is a matter that concerns only the order and the private citizen seeking to join. It follows that that part of the resolution of the board relating to associate or honorary members is void as being in excess of the powers of the board.
It is also a fact that the selection of the personnel of the police department rests with the board under section 211 of the city charter. No individual may rightfully claim that he is entitled to be employed as a member of the police force; nor can it be denied that when a person is appointed and becomes a member of the police department, he subjects *Page 75 
himself to the reasonable rules and regulations adopted by the board.
In the case at bar, the issue does not involve the right of the board to hire or refuse to hire certain individuals as members of the police force, but it does involve the right of certain officers of the police force to maintain their status as officers and at the same time continue membership in the Fraternal Order of Police.
It must be assumed that the board is a governing agency created by and deriving its powers from the charter of the city of Lansing. Section 209 of chapter 14 of the charter provides that the board may remove any police officer or policeman summarily or on conviction for insubordination, neglect of duty, or violation of any law of the State or city. Under the provisions of the charter, the grounds for action looking towards the removal of any officer or policeman are limited to those enumerated in section 209. In the case at bar, the possible grounds for removal would be insubordination for failure to comply with the resolution adopted by the board.
It must be assumed that the board has the right to make rules and regulations for the proper functioning of the police department; and that ordinarily courts will not interfere with or control the exercise of the discretionary powers of such a board. But the city charter does not vest in the board the authority to control the private lives of members of the police department unless the actions of such member or members affect their public duties. It cannot be said that the joining of a church, political party, fraternal organization, or a so-called service or dinner club necessarily affects the efficiency of the police department or divides the allegiance that members of the police department owe to the city. We have examined the constitution and bylaws of *Page 76 
the Fraternal Order of Police and fail to find any doctrine, principle or obligation therein contained which would conflict with the duties its members owe to the city as members of the police force. Nor do its members obligate themselves to abide by any rule or pursue any course of action that would necessitate neglect of official duty or the violation of any law.
The record shows that one Theodore Diott, a police officer of Grand Rapids, testified in behalf of plaintiffs. His testimony is in harmony with the principles enumerated in the constitution of the order and in no way throws any light on the reasons for the adoption of the resolution by the Lansing police board; nor do we find any testimony on the part of the defendants concerning the reasons for the adoption of the resolution.
The burden of proof is upon plaintiffs to show that the resolution adopted was in excess of the authority of the board. In our opinion sufficient competent evidence has been introduced by plaintiffs showing that the resolution interferes with the right of an individual to control his private life. Until some showing is made that membership in the Fraternal Order of Police conflicts or may conflict with the duties of members of the Lansing police force either as officers or policemen, the police board may not prevent membership in such association or use the resolution as a reason for discharging an officer or policeman.
The resolution adopted by the police board relating to associate members and officers of the police department is in excess of the authority of the board. The trial court was in error in sustaining such resolution. The decree of the trial court should be reversed and a decree should be entered in conformity *Page 77 
with this opinion. Plaintiffs should recover costs.